Title: To George Washington from Major General John Sullivan, 14 February 1777
From: Sullivan, John
To: Washington, George



Dear General
Chatham [N.J.] Feby 14th 1777

I am Informed by Letter from the president of the Councill of New Hampshire Informing That that State Sensible of Colo. Scammells merit appointed him Colo. of one of their Regiments though he was from another State—I conclude therefore that as This appointment was Accepted by him before yo⟨ur⟩ Excys orders could have Reached him & as the (Infamous New England) Bounty will be an Inducement

to the Soldiers he will hold that appointment. Your Excy will therefore please to Supply officers to that Regiment of Such persons, As your wisdom Shall Direct. I have the honor to be your Excellencys most obedient Servant

Jno. Sullivan

